Citation Nr: 0203865
Decision Date: 04/26/02	Archive Date: 08/16/02

Citation Nr: 0203865	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  99-09 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 100 percent 
disabling.

2.  Entitlement to basic eligibility for Dependents' 
Education Assistance (DEA).

3.  Entitlement to an increased evaluation for a resection of 
the small intestine, residual of a gunshot wound to the 
abdomen, and peptic ulcer disease, currently evaluated as 20 
percent disabling. 

4.  Entitlement to an initial evaluation in excess of 30 
percent for medial neuropathy secondary to a laceration of 
the right wrist.

5.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right ankle.

6.  Entitlement to an initial evaluation in excess of 10 
percent for a retained bullet in the right anterior lower 
abdominal wall, with muscle injury and surgical scars.

7.  Entitlement to an initial evaluation in excess of 10 
percent for chest wall syndrome.

8.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.  
His claims come before the Board of Veterans' Appeals (Board) 
on certification from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  


FINDING OF FACT

In its November 16, 2000 decision, the Board improperly 
characterized the issues on appeal. 


CONCLUSION OF LAW

The Board violated due process of law in its November 16, 
2000 decision.  38 C.F.R. § 20.904(a)(1) (2001).


VACATUR

On November 16, 2000, the Board issued a decision that listed 
eight issues on appeal.  The Board dismissed two of these 
issues as moot and remanded the remaining issues to the RO 
for additional development.  

Following the issuance of this decision, the veteran's 
representative submitted multiple written statements 
indicating that the veteran never appealed the issues listed 
in the November 16, 2000 decision, and that therefore, the 
Board should not have decided them.  The veteran's 
representative pointed out two other issues that were in 
appeal status that the Board should have decided. 

By mischaracterizing the issues on appeal in its November 16, 
2000 decision, the Board violated due process of law under 38 
C.F.R. § 20.904(a)(1) (2001).  The Board thus vacates that 
decision.  The Board will undertake a de novo review of the 
claims that the RO certified for appeal and render a new 
decision based on all of the evidence of record.  That 
decision will be entered as if the November 16, 2000 decision 
had never been issued.



ORDER

The Board's November 16, 2000 decision is vacated.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



Citation Nr: 0030029	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-09 083	)	DATE APR 26, 2002
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 100 percent 
disabling.

2.  Entitlement to basic eligibility for Dependents' 
Education Assistance (DEA).

3.  Entitlement to an increased evaluation for a resection of 
the small intestine, residual of a gunshot wound to the 
abdomen, and peptic ulcer disease, currently evaluated as 20 
percent disabling.

4.  Entitlement to an initial evaluation in excess of 30 
percent for medial neuropathy secondary to a laceration of 
the right wrist.

5.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right ankle.

6.  Entitlement to an initial evaluation in excess of 10 
percent for a retained bullet in the right anterior lower 
abdominal wall, with muscle injury and surgical scars.

7.  Entitlement to an initial evaluation in excess of 10 
percent for chest wall syndrome.

8.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran had active service from May 
1966 to May 1968.

The Board is deferring the veteran's claim for aid and 
attendance benefits pending the development requested in the 
REMAND portion of the decision below.







FINDINGS OF FACT

1.  In a December 1997 rating decision, the RO found the 
veteran's PTSD 100 percent disabling on a schedular basis.

2.  In a December 1997 rating decision, the RO found basic 
eligibility was warranted for DEA benefits for the veteran's 
dependents.  


CONCLUSIONS OF LAW

1.  There is no outstanding question of law or fact 
concerning the provisions of benefits in connection with the 
veteran's claim for an increased evaluation for PTSD, and the 
appeal is dismissed.  38 U.S.C.A. §§ 511(a), 7104 (West 
1991).

2.  There is no outstanding question of law or fact 
concerning the provisions of benefits in connection with the 
claim for basic eligibility for DEA, and the appeal is 
dismissed.  38 U.S.C.A. §§ 511(a), 7104 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD and DEA

The Secretary of VA (Secretary) shall decide all questions of 
law and fact necessary to a decision by the Secretary under a 
law that affects the provision of benefits by the Secretary 
to veterans or the dependents or survivors of veterans.  38 
U.S.C.A. §511(a).

All questions in a matter which under sections 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary. Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a).

The December 1997 rating decision on appeal granted a 100 
percent evaluation for the veteran's PTSD.  In addition, that 
rating decision found the veteran's dependents eligible for 
DEA benefits under 38 U.S.C.A. Chapter 35.  In so doing, the 
RO cited treatment records in support of the grant of a 100 
percent evaluation for PTSD, and noted that DEA benefits are 
derived from a veteran who has a permanent and total service 
connected disability.  The veteran's attorney has appealed 
these determinations.

As the RO has resolved the veteran's claim for a rating on 
PTSD on a schedular basis, assigning a 100 percent schedular 
evaluation, and thereby having granted the maximum benefit, 
there is no longer a question or controversy on this issue.  
Likewise, the RO has found basic eligibility for DEA 
benefits.  No greater benefit could be provided, nor are any 
exceptions to the mootness doctrine present.  Thomas v. 
Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. 
App. 365, 367- 68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 
377 (1992); 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 
20.101.  In light of this, the Board must dismiss these 
claims as being moot.


ORDER

The appeal for entitlement to an evaluation in excess of 100 
percent for post-traumatic stress disorder is dismissed.

The appeal for entitlement to basic eligibility for 
Dependents' Education Assistance is dismissed.




REMAND

The December 1997 rating decision on appeal relied 
substantially on the results of a September 1993 VA 
examination in granting service connection and assigning 
initial evaluations for neuropathy of the right wrist, 
residuals of right ankle fracture, chest wall syndrome and 
retained bullet in right anterior abdominal wall.  In 
recharacterizing the veteran's residuals of a gunshot wound 
to the abdomen, the RO also noted in the December 1997 
decision that the veteran was granted service connection for 
an ulcer, which was found 10 percent disabling from January 
1969.  Further, the RO found that a post-service gunshot 
wound to the abdomen was secondary to the veteran's PTSD.  As 
these disabilities coexisted, a combined rating of 20 percent 
was assigned in the December 1997 rating decision.  As with 
the other disabilities, the RO relied heavily on historical 
information.

A VA examiner has not evaluated the veteran's disabilities at 
issue (except for PTSD) since 1993.  As medical evidence is 
not current, the Board finds that a more recent VA 
examination may assist the Board in evaluating these other 
claims.  As such, these claims are REMANDED for the 
following:

1.  The RO is requested to afford the 
veteran appropriate VA examinations to 
determine the nature and severity of his 
resection of the small intestine, medial 
neuropathy of the right hand, residuals 
of a fracture of the right ankle, muscle 
injury to the right anterior lower 
abdominal wall from a gunshot wound and 
chest wall syndrome.  Any and all tests 
deemed necessary should be completed, and 
the examiner(s) is/are asked to render 
findings within the nomenclature used by 
the Schedule for Rating Disabilities to 
evaluate each of these disorders.  Range 
of motion studies are requested for 
examination of the ankle.  Since it is 
imperative "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2000), the claims file must 
be made available to the examiner(s) for 
review.

2.  The RO should then readjudicate the 
veteran's claims on the basis of all the 
evidence of record and applicable law, 
including the Court holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  If any 
benefit sought is not granted in full, 
the veteran and his attorney should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

